Order entered March 19, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00192-CV
                                   No. 05-13-00193-CV

                             IN RE JOHN CLOUD, Relator

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                      Trial Court Cause Nos. F93-61603, F93-61604

                                        ORDER
      The Court has before it relator’s March 5, 2013 petition for judicial notice. The Court

DENIES the motion.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE